Charles E. Schaff, as receiver of the properties of the Missouri, Kansas  Texas railway Company, prosecutes this appeal to reverse the judgment of the superior court of Pottawatomie county rendered in favor of Henry Tinkle awarding him $125 damages for the alleged wrongful killing of seven head of hogs, which were killed by one of the defendant railroad company's trains on or about the 23d day of December, 1920.
The facts, in substance, appear from the evidence introduced in the trial of the cause as follows: The railroad right of way of the defendant company runs across a 40-acre tract of land owned by Tinkle, the plaintiff in the action, entering said 40 acres on the southeast corner and running in a northwest-terly direction through said land. That wagon road crosses about the middle of said 40 acres, and although said road had never been opened by county authorities, it had been in use for many years, and the 40 acres of land was inclosed on the west side of the railroad with hog wire and on the east side with an ordinary barbed wire fences. The public traveling through said 40 acres of land entered the same by means of gates made of wire. The hogs of the plaintiff which were killed, were kept in the pasture on the west side of the railroad right of way and appear to have gotten out of said pasture at the gate, which according to the exhibit introduced, must have been located on the west side of the right of way in the hog wire fence.
The allegations of negligence relied on by the plaintiff to recover and submitted to the jury by the court were alleged negligence of the defendant to maintain and repair a cattle guard in the railroad track where the dirt road, which runs across the 40-acre tract of land, crosses said railroad track the plaintiff's petition charged negligence in the defendant willfully killing the hogs in the operation of its train, but this allegation seems to have been abandoned and was not submitted to the jury.
The defendant demurred to the testimony of the plaintiff and requested an instructed verdict at the close of all of the evidence, and the assignments of error present the correctness of the court ruling upon the demurrer and request of peremptery instructions.
We have carefully examined the record, and it appears that the cause was tried by the plaintiff upon the theory it was the duty of the defendant company to place a hog-proof cattle guard where the dirt road crossed the track of the defendant railroad company, and that such guard would have prevented the hogs of the plaintiff from straying upon the railroad track after they had escaped from the pasture of the plaintiff. This contention is untenable. There is no law in this state requiring a railroad company to build hog-proof cattle guards at highway crossings. Under sections 5540, 5541, and 5542, Comp. Stat. 1921, the owner of any tract of land abutting on any line of railroad desiring to use the same as a hog, sheep, or goat pasture may require the railroad company to fence such tract of land on the sides abutting said railroad line by giving the proper notice as provided, and on failure of said railroad company to build such *Page 206 
fence within 60 days subsequent to such notice, the owner may build such fence and recover from said railroad company the price of the labor and material used in constructing such fence. The plaintiff in this case had fenced his land, and it is not claimed that the hogs escaped from the pasture by reason of the failure of the railroad company to keep the fence next to its right of way in repair.
Sections 5536 and 5537, Comp. Stat. 1921, provide that it is the duty of every person or corporation operating a railroad within the state to fence its right of way, except at public highway crossings and station grounds, with a good and lawful fence. "Lawful fence" is defined to be one composed of four wires firmly fastened to posts not more than one rod apart, the top wire to be not less than 54 nor more than 58 inches from the ground, and the bottom wire to be not more than 20 nor less than 14 inches from the ground. This is the only kind of fence that the railroad company must build in inclosing its right of way, and such a fence is not intended to protect its right of way from trespassing hogs, sheep, or goats, unless the owner of any tract of land abutting a railroad right of way has given such railroad company the statutory notice of his intention to construct a hog-proof fence around such land. St. L.  S. F. Ry. Co. v. Higgs, 42 Okla. 171, 141 P. 10.
Where the owner has built such a fence along the right of way of a railroad company, such company may, by assent or acquiescence, adopt it, and in the absence of any agreement it will be the duty of the railroad company to maintain it in good condition and restore it if removed by the owner. But so long as it remains and is kept in good condition, no matter by whom, so that domestic animals do not get upon the track by reason of any defect in it, the company is not liable as for failure to perform the duty to fence as imposed on it by the statute, for the reason the duty has been discharged by a volunteer. Hovorka v. Minneapolis  St. L. Ry. Co., 31 Minn. 221, 17 N.W. 376.
It is our conclusion, there being no statute requiring the defendant company to maintain hog-proof guards at the crossing complained of, the trial court committed error in submitting such issue to the jury. In view of the fact that it appears that the question as to the willful negligence of the company in killing the hogs was not gone into by the plaintiff, probably for the reason that he believed he was entitled to recover upon the failure of the defendant to maintain hog-proof guards, we will reverse the cause, with directions to the court to grant a new trial in order that the case may be tried upon the issue as to willful negligence of the defendant in killing the hogs.
JOHNSON, C. J., and NICHOLSON, COCHRAN, BRANSON, and HARRISON, JJ., concur.